Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
The applicant’s arguments pertain to new limitations which were not made part of the Claims upon which Applicants have already received a Detailed Action.  The Office will not address arguments prospectively, and so the Applicant’s arguments that the Office did not address Claims not before it are not persuasive. To the extent that Applicant is arguing that Yan cannot read upon the current Claims, Yan is cited not for its invention but for the background information disclosed therein.  Namely, that the problems posed by hydrogen fluoride in alkylated gasolines are known and understood in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,553,406 to Wasserscheid, et al., U.S. Patent 4,938,936 to Yan, and U.S. Patent 7,432,408 to Timken.
Regarding Claim 1, Wasserscheid teaches a method whereby halogenated impurities are removed from hydrocarbons by extraction with ionic liquids. (Wasserscheid, col. 2, ln. 59-64.) The preparation of the ionic liquids is also taught. (Id. at col. 10, ln. 56-60.) Wasserscheid further notes that halogenated impurities cause corrosion problems in engineering, and thus their content must be reduced down to a range of a few ppm. (Id. at col. 2, ln. 16-19.) Wasserscheid teaches halogenated compounds generally, but does not expressly teach wherein the halogenated compound is fluorinated, nor does it teach that the hydrocarbon is alkylation gasoline/effluent.  (Id. at col. 2, ln. 16-18.)
However, Yan discloses that hydrogen fluoride (i.e. matching the instant formula XF) is used as a liquid catalyst in the alkylation of gasoline, and that it is extremely toxic and corrosive. (Yan, col. 1, ln. 10-25).
It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize the ionic liquids disclosed in Wasserscheid to extract the fluoridated compounds of Yan’s gasoline alkylation process, because Wasserscheid expressly suggests that halogenated compounds (fluorine is a 
Wasserscheid describes a batch process (Wasserscheid, col. 5, ln. 4-21). Wasserscheid describes treatment at a temperature of -150 to 500C overlapping the claimed range of 25 to 45 C. (Id. at col. 9, ln. 26-27). The extraction is expected to be a liquid-liquid extraction. (Id. at col. 3, ln. 20-21). 
Timken describes the problem of hydrocarbon solubility in ionic liquids, in that the mixture is biphasic and the reactions only take place at the interphase boundary. (Timken, col. 4, ln.61-col. 5, ln. 23).  Although Timken is directed towards a different reaction in an alkylated gasoline matrix, the problem of mixing is common to both processes: vigorous mixing is necessary to solve the problem of poor miscibility. (Id.) The person of ordinary skill in the art at the time of filing would therefore be motivated to utilize the batch process/continuous mixing solution of Timken in the process of Wasserscheid as modified by Yan to obtain the benefit of Timken: good contact between the alkylated gasoline hydrocarbons and the ionic liquids.  Timken describes reaction temperatures and pressure within the claimed ranges. (Id.) Furthermore, the person of ordinary skill in the art would be motivated by economic and process efficiency to operate the process at or near ambient temperature and pressure to avoid unnecessary energy expenditures.  Wasserscheid teaches that mild process conditions are a benefit of using ionic liquids. (Wasserscheid, col. 3, ln. 14). Wasserschied does not disclose wherein added water is necessary for its contaminant removal process. (Wasserschied, col. 2, ln. 56-col. 3, ln. 11).  No particular value of purity is disclosed, but claiming desired properties of the effluent is merely claiming the intended result of a positively recited step.  Because the same steps are taught by the combination of references, the result is expected to be the same. 
Regarding Claim 2, the ionic liquid may have a cation that is quarternary ammonium group (Wasserscheid, col. 3, ln. 49-51), an imidazolium group (id., col. 3, ln. 56-62), or a pyridinium group (id., col. 4) having R groups which are hydrogen or an alkyl substituent.  (Id., col. 3. ln. 66-col. 4, ln. 26.) The 
Regarding Claims 3, 9, & 10, the ratio of ionic liquid to hydrocarbon may be from 1:1,000,000 to 999:1, overlapping the claimed ranges. (Wasserscheid, Claim 17.) 
Regarding Claim 5, no extraction capacity is stated.  However, Wasserscheid and the instant application recite the same ionic liquids, and it is therefore expected that the same extraction capacity will be inherent to both. 
Regarding Claims 6 & 11, no number of extraction cycles is disclosed by the foregoing references.  However, Wasserscheid contemplates several extraction steps in a related process (the ionic liquid extraction of sulfur compounds) to reach a predetermined ppm value for the contaminant. (col. 8, ln. 55-57.) It would have been obvious to the person of ordinary skill in the art at the time of filing to apply this teaching to its own polar contaminant to reach a desired extraction level.  Such a person could have determined an optimum or workable value for number of extraction cycles through routine experimentation with a high expectation of success.
Regarding Claims 7 & 12, no particular time value is given for the extraction cycle.  However, time is a result determinate variable, with sufficient time necessary to extract an impurity from the matrix. (Wasserscheid, col. 5, ln. 11-16.) The person of ordinary skill in the art could have determined optimum or workable ranges for exposure time through routine experimentation.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserscheid, Yan, and Timken as applied to claim 1 above, and further in view of Kranz, K., Intro to Alkylation Chemistry, DuPont, 2008, pp. 1-27.
Regarding Claim 8, Wasserscheid teaches that its process may be in a batch or continuous manner, including the use of extraction columns. (Wasserscheid, col. 9, ln. 28-32.) 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772